Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 6, 2020

                                     No. 04-19-00694-CV

                                    Felicidad MARTINEZ,
                                           Appellant
                                               v.
                                     CITY OF LAREDO,
                                            Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2019CVK000800D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due on September 16, 2020, but was not filed. We
notified appellee’s counsel of the deficiency on September 22, 2020. In that notice, we
cautioned appellee that if we did not receive an adequate response by October 2, 2020, we would
set this appeal at issue without an appellee’s brief. On October 2, 2020, appellee filed a motion
requesting a forty-five day extension of time to file its brief. After consideration, we GRANT
appellee’s motion and ORDER appellee to file its brief by November 2, 2020.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court